Title: Resolution to Select Commissioners for a Federal Convention, 30 November 1786
From: Virginia House of Delegates,Madison, James
To: 


In the House of Delegates. Thursday November 30th 1786
Resolved that this house will on Monday next proceed by joint Ballot with the Senate, to the Choice of seven Commissioners, to meet such Commissioners as may be appointed by the other States in the Union, at a Convention to be held in the City of Philadelphia in May next, for the Purpose of revising the foederal Constitution.
